Baker, J.
This is an appeal from an" interlocutory order appointing a receiver of appellant corporation.
Appellant has.filed an affidavit of its president that within a .month, after this appeal was taken .appellant surrendered to the, receiver the possession of certain premises and machinery, to secure the possession of which the appointment of the, receiver was sought. On-this, appellant’s counsel in their brief say: “'Courts ,are engaged in deciding live matters and not moot questions. Where the time has passed wherein, a receivership or an injunction would be of avail, the ¡court, will not award it-.” Counsel conclude from this that the order appealed from should be reversed, If counsel had shown to the trial court, at the hearing of the application for the. appointment of the receiver, that.only a.moot question was involved, the court would undoubtedly have .dismissed the appEcatiom ,But-the-, application was contested. Gn appeal,, the .question is whether the trial court committed error in its ruling. That question must be tried by. the record. But if it is shown, to. the .appellate tribunal that the record contains nothing but a moot question, the appeal'will be dismissed. State v. Board, etc., 153 Ind. 302, and cases there cited. On appellant’s showing, the appeal is dismissed.